UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 14, 2014 SALON MEDIA GROUP, INC. (Exact name of registrant as specified in charter) Delaware 0-26395 94-3228750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 870 Market Street, Room 528 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415) 645-9200 101 Spear Street, Suite 203, San Francisco, California 94105 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On February14, 2014, Salon Media Group, Inc. (the “Company”) issued a press release regarding its financial results for the quarterly period ended December 31, 2013. A copy of the press release, dated February 14, 2014, is attached hereto as Exhibit 99.1. The information in this Item 2.02 of Form 8-K and Exhibit 99.1 attached hereto are being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Item 2.02 of Form 8-K and Exhibit 99.1 shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 8.01. Other Events On February 11, 2014, the Company announced that it had hired Thomas Frank as a politics and culture columnist. Mr. Frank will become the Company’s new Sunday morning essayist and will also host question and answer sessions and provide commentary on breaking stories. For additional information, see the press release attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits Exhibit Description Press Release of Salon Media Group, Inc. dated February 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SALON MEDIA GROUP, INC. By: /s/Elizabeth Hambrecht Name: Elizabeth Hambrecht Title: Interim Chief Financial Officer Dated: February 14, 2014 EXHIBIT INDEX Exhibit Description Press Release of Salon Media Group, Inc. dated February14, 2014
